DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the response filed 14 APR 2021.  The status of the claims is as follows:
Claims 1, 5-9, 11, and 12 are pending.
Claim 1 is amended,
Claims 2-4 and 10 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite the limitation "said [first/second] dielectric index" (brackets by Examiner; “first” is in Claim 11, “second” is in Claim 12) in Line 3 thereof.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘242 (U.S. PGPub 2015/0212242) in view of Mallary ‘513 (U.S. Patent 6,236513) and Oikawa ‘037 (U.S. Patent 4,952,037).
Claim 1 – Chen ‘242 teaches a method for manufacturing a device (e.g. PG 0006, 0011) for forming at least one focused beam (PG 0028) from an electromagnetic wave incident on said device (PG 0028, the light entering one side of the refractive element is subject to e.g. focusing; light is an electromagnetic wave), said method comprising:
- depositing a dielectric material layer with a first refractive index on a substrate layer (PG 0028, refractive element 101 on optical element 107; PG 0036, the refractive element and optical element may be different materials; as such, when the two are integrated, they read on depositing a material layer on a substrate; PG 0036, the refractive element 101 can comprise multiple layers; PG 0043 renders obvious a dielectric layer in the refractive element);
- forming at least one cavity by a microfabrication technique in said dielectric material layer deposited on said substrate layer (PG 0029, refractive element 101 comprises periodic structures 105 and gaps therebetween, see e.g. Figure 1B; PG 0040 renders obvious e.g. etching to form the periodic structure);
- filling said at least one cavity with a material having a second refractive index lower than said first refractive index (PG 0006, a cladding layer deposited over the refractive element with a lower refractive index than the refractive element; a cladding layer deposited over the refractive element with cavities will deposit within the cavities; see also PG 0011, one or more periodic structures may be filled with a material of different refractive index), wherein said device comprises said substrate layer and said dielectric material layer having said at least one cavity filled with said material (PG 0006), and wherein said at least one cavity is configured such that a focused beam is formed by said device in response to the incident electromagnetic wave (PG 0011);
Chen ‘242 does not teach the following limitations of Claim 1:
Wherein said focus occurs in a near zone of the device.
- determining a deviation between a measured radiation angle of a focused beam obtained from said device and an expected focused beam radiation angle;
- modifying locally at least one of the two refractive indexes according to said determined deviation.  
Chen ‘242 expressly teaches that the refractive element may serve to focus, defocus, or collimate light at PG 0028.  Chen ‘242 further expressly contemplates combinations of elements from different embodiments at PG 0086.
Mallary ‘513 discloses a method for adjusting the focal properties of an objective lens (e.g. Column 7 Lines 1 – 10).  The method comprises passing a focused beam of radiation (e.g. Figure 4) through the lens and either applying or removing material from the lens until the focal spot of the lens has a desired characteristic (Column 7 Lines 1-10, in this case minimizing the focal spot, which necessarily adjusts the angle of radiation as it passes through the lens).  The material applied to the lens may have a different refractive index from the previous material (Column 6 Lines 57 – 67).  Further, the act of adjusting the focal properties of the lens necessarily requires the observation of the focal properties before the modification in order to determine the appropriate technique, e.g. addition or removal of material, to determine the optimum modification.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chen ‘242 to measure and optimize the optical focusing properties of its optical element as suggested by Mallary ‘513, as Chen’242 wants to form optical focusing elements and Mallary ‘513 teaches that the degree of optical focus can be adjusted by manipulation of the element material while directly monitoring the focal properties.  Mallary ‘513 further teaches that the focal spot can be optimized at any desired distance from the focusing element based on the radius of its lens and the refractive index of its lens (Column 1 Line 13 – Column 2 Line 18, most notably Equations 1, 4 and discussion thereof.  As such, control of refractive index is result-effective with regards to the focal distance of the lens.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the refractive index of the lens materials such In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Chen ‘242 / Mallary ‘513 do not teach a specific dopant protocol in response to a specific determined deviation.  Chen ‘242 and Mallary ‘513 are both drawn to forming focusing optical elements as described above, and Mallary ‘513 teaches that an array of different materials may be deposited to control a refractive index profile of a lens as described above.  Oikawa ‘037 is drawn generally to the formation of plate microlenses (Abstract, Column 2 Line 50 – Column 4 Line 8) and establishes that control of the refractive index differences provided by dopants is a result-effective variable with regards to the focusing power of a lens element (Column 3 Lines 12-22).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chen ‘242 / Mallary ‘513 to control the refractive index of portions of the focusing elements by e.g. doping said portions of the focusing elements as suggested by Oikawa ‘037, as Chen ‘242 / Mallary ‘513 want to form focusing elements and Oikawa ‘037 teaches ways to control the focusing properties of focusing elements by e.g. doping portions of the focusing element.  The combination of references does not expressly teach the claimed protocols wherein a positive deviation leads to doping of the first dielectric material and a negative deviation leads to doping of the second material.  Examiner maintains that the claims would have been obvious because a person of ordinary skill has good reason to pursue the known options with his or 
Claim 5 – Chen ‘242 / Mallary ‘513 / Oikawa ‘037 teach the method for manufacturing according to claim 1, wherein said microfabrication technique is selected from the group consisting of: (i) optical lithography; and (ii) e-beam lithography (Chen ‘242 PG 0074, e-beam lithography is suitable for patterning in this process).  
Claim 6 – Chen ‘242 / Mallary ‘513 / Oikawa ‘037 teach the method for manufacturing according to claim 1, further comprising depositing a superstrate layer on said dielectric material layer (Chen ‘242 PG 0006, the cladding layer is deposited over the refractive element and is by definition a superstrate layer thereto).  
Claim 7 – Chen ‘242 / Mallary ‘513 / Oikawa ‘037 teach the method for manufacturing according to claim 1, wherein said at least one cavity is a through-hole in said dielectric material layer (Chen ‘242 Figure 1B, elements 131a and 131e show through-hole cavities).  
Claim 8 – Chen ‘242 / Mallary ‘513 / Oikawa ‘037 teach the method for manufacturing according to claim 1, wherein said at least one cavity surrounds an 
Claim 9 – Chen ‘242 / Mallary ‘513 / Oikawa ‘037 teach the method for manufacturing according to claim 1, wherein said at least one cavity is targeted to be cylindrical or cone-shaped (Chen ‘242 Figures 1A and 1B disclose cylindrical cavities; e.g. Figure 1A, the side view shows straight cavity walls and the top view shows round cavity holes; the combination yields cylindrical cavities).
Claims 11 and 12 - The combination of references does not expressly teach the claimed protocols of Claims 11 and 12 wherein a positive deviation leads to doping of the first dielectric material and a negative deviation leads to doping of the second material.  Examiner maintains that the claims would have been obvious because a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  As discussed above, controlling the focusing properties of lenses is a recognized problem in the art, as is measuring the properties to adjust them to a desired result.  There are three possible results to the measurement step – the focus is either too broad, too narrow, or the desired focus (in which case, the focus is already properly controlled).  In the too broad or too narrow cases, there is a limited amount of volume to be doped in order to modify the refractive indices and thereby modify the focus.  As discussed above, selective doping is shown to successfully manipulate the focusing power parameter of the element.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘242 / Mallary ‘513 / Oikawa ‘037 as applied to claim 1 above, and further in view of Rausch ‘430 (U.S. PGPub 6,594,430).
Claim 4 – Chen ‘242 / Mallary ‘513 / Oikawa ‘037 does not teach that the modifying locally is performed by chemical vapor deposition.  Rausch ‘430 discloses a method of forming SIL lenses (e.g. Column 5 Lines 41 – 65) and discloses that layers of material may be formed using known film forming techniques inclusive of CVD deposition (Column 5 Lines 57 – 59).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chen ‘242 / Mallary ‘513 / Oikawa ‘037 to use CVD deposition techniques to modify the refractive index of a focusing lens as Chen ‘242 wants to form focusing lens elements, Mallary ‘513 teaches that lens refractive indices may be modified by deposition of material on the lens, and Rausch ‘430 teaches that the refractive properties of SIL lenses may be modified by CVD deposition of material on the lens.Customer No.: 24498Docket No.: PF160097-US-NP

Response to Arguments
Applicant's arguments filed 14 APR 2021 and not specifically addressed above have been fully considered but they are not persuasive.
Applicant argues (Page 5) that Chen ‘242 does not teach certain specific limitations of Claim 1, namely "determining a deviation between a measured radiation angle of a near-zone focused beam obtained from said device and an expected focused beam radiation angle," and "modifying locally at least one of the two refractive indexes according to said determined deviation.".  Examiner agrees that said limitations are not taught by Chen ‘242 but that they are further taught by Mallary ‘513.
Applicant argues (Pages 5-9) that contrary to Examiner’s position, Mallary ‘513 does not teach or suggest the same specific limitations of Claim 1.  Examiner respectfully disagrees.  Applicant argues (Page 7) that the process of Mallary ‘513 is either adjusting a focal depth or adjusting focus of an OSIL, and that this is not analogous to the two cited limitations and not analogous to the limitation of “modifying locally at least one of the two refractive indexes”.  Examiner respectfully disagrees.  To form a focal spot, a lens necessarily changes the pathway of light passing through it, altering the angle at which the light travels (shown in the figure reproduced at Page 6 of the Remarks, light incident at different portions of the lens travels at different angles upon contacting the lens).  The reproduced figure also shows that the additional thickness of material deposited on the lens independently alters the angle of the light.  Light is electromagnetic radiation; therefore, observing a focal spot and altering the lens to change the path of light through the lens to produce a desired focal spot reads on the disputed limitations (if the focal spot is different from that desired, the angle of the light through the lens is incorrect; adding or removing material from the lens adjusts the path of light through the lens and therefore the angle at which the light travels relative to its original path).  As regards the local modification of at least one of the two refractive indices, Mallary ‘513 teaches either addition of or removal of material.  This entails either adding material to a place where there was air (if material is deposited) or removing material from a place (and leaving air behind).  In the case of adding material to the surface, where the lens itself is a material having a refractive index, Mallary ‘513 expressly teaches deposition of material such that the refractive index smoothly grades from a low value to a high value (Column 6 Lines 57-67), preferably by many small changes.  This means locally, at any point on the surface of the lens, a thin layer of 
Applicant argues (Pages 9-12) that Oikawa ‘037 does not correct the deficiencies of Chen and Mallary.  Examiner notes that Oikawa ‘037 is cited to teach that doping of material layers is a known method to adjust the refractive index of a material.  Regarding Applicant’s argument of the limitation that specific doping protocols are applied to specific material elements to produce desired modification effects, Examiner notes that said limitations are not expressly taught in the references but are still obvious.  The combination of references does not expressly teach the claimed protocols wherein a positive deviation leads to doping of the first dielectric material and a negative deviation leads to doping of the second material.  Examiner maintains that the claims would have been obvious because a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  As discussed above, controlling the focusing properties of lenses is a recognized problem in the art, as is measuring the properties to adjust them to a desired result.  There are three possible results to the measurement step – the focus is either too broad, too narrow, or the desired focus (in which case, the focus is already properly controlled).  In the too broad or too narrow cases, there is a limited amount of volume to be doped in order to modify the refractive indices and thereby modify the focus.  As discussed above, selective doping is shown to successfully manipulate the focusing power parameter of the element.
Applicant argues that the dependent claims are allowable by virtue of dependence from an allowable Claim 1, with no other cited reference (where applicable) teaching the alleged deficiencies of Chen / Mallary / Oikawa.  Examiner maintains that the alleged deficiencies are properly addressed by the combination of Chen and Mallary, and therefore Claim 1 and claims dependent therefrom cannot be allowable on that basis; further, the additional references are not required to further address the cited limitations.  In the absence of other arguments which distinguish any dependent claim over the prior art, Examiner maintains the propriety of the rejections of Claims 5-9, 11, and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712